Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, and 6 of U.S. Patent No. 11023358. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons specified below.
(Note - all highlighted portions of ‘358 are from claim 1 unless specified otherwise.)


21. | (New) A method for implementing a review process for evaluating changes to target code for a software-based product, the method comprising: 
Claim 1 of ‘358. A method for implementing a review process for evaluating changes to target code for a software-based product, the method comprising:
aggregating data for the target code into aggregated data; 
     aggregating data for the target code into aggregated data;
obtaining a changeset from the aggregated data in response to receiving an indication of a preliminary modification being made to the target code; 
     obtaining a changeset from the aggregated data in response to receiving an indication of a preliminary modification being made to the target code;
training a prediction model configured to test the changeset using training data obtained from a repository, the training data including a plurality of data artifacts corresponding to results from a respective plurality of code build processes;  
     training a prediction model configured to test the changeset using training data obtained from a repository, the training data including a plurality of data artifacts corresponding to results from a respective plurality of code build processes; 
evaluating the prediction model by at least:
dividing the training data into a first data subset and a second data subset, processing the first data subset to train the prediction model and determine a validation score, 
     (claim 4 (‘358). The method of claim 1, further comprising evaluating the prediction model before testing the changeset, by: dividing the training data into a first data subset and a second data subset, processing the first data subset to train the prediction model and determine a validation score, 
processing the second data subset to determine a model accuracy score, and continuing the training until a variance between the validation score and the model accuracy score is within a predetermined range.)
      (claim 4 (‘358) processing the second data subset to determine a model accuracy score, and continuing the training until a variance between the validation score and the model accuracy score is within a predetermined range;) 
testing the changeset with the prediction model at least based on feature data that characterizes a generation of the preliminary modification; and 
     (claim 1 (‘358) testing the changeset with the prediction model at least based on feature data that characterizes a generation of the preliminary modification;)
generating an activation recommendation based on a plurality of risk factors determined from the testing.
     (claim 1 (‘358) generating an activation recommendation based on a plurality of risk factors determined from the testing;)

Claim 28 is rejected in view of the cited portions above in the rejection of claim 21 with the features of claim 4 (‘358 omitted or not required) and the features of claim 5 (below) added. Therefore, the claim is rejected in view of claim 5.
Claim 5 (‘358). The method of claim 1, wherein the plurality of risk factors are determined based on the prediction model processing feature data for the changeset corresponding to an owner pass rate, a file pass rate, a reviewer pass rate, an execution status for the changeset, and a total number of lines of code inserted and deleted across all patch sets for the changeset.
Claim 35 is rejected in view of the cited portions above in the rejection of claim 21 with the features of claim 4 (‘358 omitted) and the features of claim 6 (below) added.
     Claim 6 (‘358). The method of claim 1, further comprising providing, in response to an Application Programming Interface (API) call, a characterization of at least one of the plurality of risk factors.
Allowable Subject Matter
Claims 22-27, 29-34 and 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193